Case 2:19-bk-52861        Doc 16      Filed 06/17/19 Entered 06/17/19 15:42:38               Desc Main
                                      Document     Page 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

In re:                                               :           Case No. 19-52861
         JOSE R. VILLAVICENCIO,                      :
                                                     :           Chapter 7
                                                     :
                        Debtor.                      :           Judge Hoffman

              APPLICATION OF CHAPTER 7 TRUSTEE FOR APPOINTMENT OF
              STRIP, HOPPERS, LEITHART, MCGRATH & TERLECKY CO., LPA,
                      AS ATTORNEYS FOR THE CHAPTER 7 TRUSTEE

         Now comes Myron N. Terlecky, Chapter 7 Trustee herein (the “Trustee”), and hereby

represents to the Court as follows:

         1.      Jose R. Villavicencio filed a voluntary petition for relief under Chapter 7 of the

Bankruptcy Code on May 1, 2019.

         2.      Myron N. Terlecky is the duly appointed Chapter 7 Trustee herein.

         3.      The Trustee made a preliminary investigation into the assets and affairs of the

Debtor. As a result of this investigation, it is his opinion that it is necessary and in the best interest

of this bankruptcy estate and its creditors that counsel be employed to assist the Trustee in the

various legal problems that are now evident in the administration of the assets of this estate and in

any other legal matters that may arise during the course of the Trustee’s duties.

         4.      The Trustee believes that counsel will be needed to assist and represent the Trustee

in the investigation and liquidation of assets; to prepare all motions, applications, answers, orders,

reports and other legal documents on behalf of the Trustee; to participate in certain hearings and

examination of the Debtor or others; to dispose of assets of the estate; to collect by legal

proceedings, if necessary, all amounts owed to the estate and to pursue any actions that may be




                                                    1
Case 2:19-bk-52861       Doc 16     Filed 06/17/19 Entered 06/17/19 15:42:38             Desc Main
                                    Document     Page 2 of 6


prosecuted by the Trustee; to properly transfer the title to any asset sold; and, to pursue all other

matters which may become known to the Trustee in the future.

       5.      The Trustee desires to employ Myron N. Terlecky and the law firm Strip, Hoppers,

Leithart, McGrath & Terlecky, Co., LPA (the “Law Firm”), to represent the Trustee in all matters

pertaining to the administration of this bankruptcy estate. Other attorneys with the Law Firm will

serve as “of counsel.” The Trustee has previously employed the Law Firm to provide these types

of services in other cases in which he has served Trustee, and the Law Firm has performed those

services in an efficient and cost effective manner.

       6.      The Law Firm will charge for its legal services on the basis of its regular hourly

rates, which are subject to adjustment from time to time, and for its out of pocket expenses and

disbursements normally charged to its regular clients. The customary and proposed hourly rates

for compensation for the personnel expected to be employed in this matter are as follows:

                               Myron N. Terlecky      $300.00
                               John W. Kennedy        $275.00

       These rates are less than the hourly rate that the Law Firm charges its regular clients.

       7.      The Trustee believes, and Mr. Terlecky represents as set forth on the attached

Affidavit, that the Law Firm, as required by 11 U.S.C. 327(a), does not hold or represent an interest

adverse to the bankruptcy estate and is a disinterested person, and is neither related to nor

connected with a judge of the District Court or Bankruptcy Court for the Southern District of Ohio.

The Trustee believes that the Law Firm is a “disinterested person” as required by 11 U.S.C. 327

and 101(14).

       8.      The Trustee states that the Law Firm has not received any fees for a period one year

prior to the Petition Date through the time of filing of the Application. The Law Firm received no

retainer. Such disclosures are made pursuant to LBR 2014-1(b).



                                                 2
Case 2:19-bk-52861       Doc 16     Filed 06/17/19 Entered 06/17/19 15:42:38             Desc Main
                                    Document     Page 3 of 6


       9.      To the best of the Trustee’s knowledge, the Law Firm and its members are neither

(a) employed by or connected with the Debtor or with any person having interest adverse to the

Trustee, or to the bankruptcy estate; nor (b) have are neither (a) employed by or connected with

the Debtor or with any person having an interest adverse to the Trustee, or to the bankruptcy estate;

nor (b) have any past or present relationship with the Debtor, any insiders or affiliates of the

Debtor, or any creditor or equity security holder of the Debtor or the attorney or accountant for

any of them, the United States Trustee, or any person employed in the Office of the United States

Trustee.

       10.     The Trustee proposes to employ the Law Firm because of its experience in

providing legal representation in bankruptcy matters and to bankruptcy trustees.

       Based upon the foregoing, the Trustee respectfully requests that the Court issue an Order

authorizing the Trustee to employ Strip, Hoppers, Leithart, McGrath & Terlecky, Co., LPA, and

Myron N. Terlecky, particularly, on the terms and conditions set forth in this Application, and that

the Court grant such other and further relief as is appropriate.

                                           Respectfully submitted,


                                            /s/ Myron N. Terlecky
                                           Myron N. Terlecky (0018628)
                                           Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA
                                           575 South Third St.
                                           Columbus, OH 43215
                                           Telephone (614) 228-6345
                                           Facsimile (614) 228-6369
                                           Email: mnt@columbuslawyer.net
                                           Chapter 7 Trustee




                                                  3
Case 2:19-bk-52861        Doc 16    Filed 06/17/19 Entered 06/17/19 15:42:38             Desc Main
                                    Document     Page 4 of 6


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                            :           Case No. 19-52861
         JOSE R. VILLAVICENCIO,                   :
                                                  :           Chapter 7
                                                  :
                        Debtor.                   :           Judge Hoffman

                           AFFIDAVIT OF MYRON N. TERLECKY

         I, Myron N. Terlecky, being first duly cautioned and sworn, state as follows:

         1.     I am an Attorney with the law firm Strip, Hoppers, Leithart, McGrath & Terlecky,

Co., LPA (the “Law Firm”), the law firm named in the foregoing Application of Chapter 7 Trustee

for Appointment of Strip, Hoppers, Leithart, McGrath & Terlecky Co, LPA, as Attorneys for the

Chapter 7 Trustee. I am competent to provide the services as proposed in the Application.

         2.     I have read the Application and I agree to and approve all of the terms and

conditions therein.

         3.     Neither I nor any entity with which I am connected (a) is employed by or connected

with the Debtor, or with any person having any interest adverse to the Trustee, or to the bankruptcy

estate; (b) have any past or present relationship with the Debtor, any insiders, or affiliates of the

Debtor, or any creditor or equity security holder of the Debtor, or the attorney or accountant for

any of them, the United States Trustee, or any person employed in the Office of the United States

Trustee. Accordingly, I do not hold or represent an interest adverse to the bankruptcy estate.




                                                 4
Case 2:19-bk-52861       Doc 16     Filed 06/17/19 Entered 06/17/19 15:42:38                Desc Main
                                    Document     Page 5 of 6


        4.     I am a disinterested person within the meaning of the 11 U.S.C. 327 and 101(14).

        5.     I have represented bankruptcy trustees, including the Trustee herein, in other cases.

The Trustee has informed me that, in his opinion, it would be in the best interest of the bankruptcy

estate, and is necessary, to employ an attorney.

        6.     The customary and proposed hourly rates for compensation for the personnel

expected to be employed in this matter are as follows:

                               Myron N. Terlecky       $300.00
                               John W. Kennedy         $275.00
                               Paralegal (Probate)     $125.00

These rates are less than the hourly rate that the Law Firm charges its regular clients.

        7.     My proposed employment is not prohibited by, or improper under, Bankruptcy

Rule 5002, and no understanding or agreement exists for a division of fees or compensation

between me and any entity with which I am connected, except among the shareholders of the Law

Firm.

        8.     Neither I nor any entity with which I am affiliated is an officer or employee of the

judicial branch of the United States or the United States Department of Justice.

        9.     I declare under penalty of perjury that the foregoing is true and correct.


                                                       /s/ Myron N. Terlecky
                                                       Myron N. Terlecky


       Sworn to before me and subscribed in my presence by Myron N. Terlecky, this 17th day of
June 2019.

                                                       Original Signature in Possession of Trustee
                                                       Notary Public




                                                   5
Case 2:19-bk-52861       Doc 16    Filed 06/17/19 Entered 06/17/19 15:42:38            Desc Main
                                   Document     Page 6 of 6


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing APPLICATION OF CHAPTER 7 TRUSTEE
FOR APPOINTMENT OF STRIP, HOPPERS, LEITHART, MCGRATH & TERLECKY CO.,
LPA,AS ATTORNEYS FOR THE CHAPTER 7 TRUSTEE was served (i) electronically on the
date of filing through the Court’s ECF System on all ECF participants registered in the case at the
email addresses registered with the Court and (ii) by ordinary U.S. mail, postage prepaid, on June
17, 2019, to those parties listed below:


Office of the U.S. Trustee
170 North High Street, Suite 200
Columbus, OH 43215

Matthew J. Thompson
Nobile & Thompson Co., LPA
4876 Cemetery Road
Hilliard, OH 43026

Jose R. Villavicencio
P.O. Box 32185
Columbus, OH 43232


                                                      /s/ Myron N. Terlecky
                                                     Myron N. Terlecky




                                                6
